ASSET PURCHASE AGREEMENT




THIS ASSET PURCHASE AGREEMENT is entered into as of July 31, 2018, by and
between TELECON WIRELESS RESOURCES, INC., a New York corporation having its
office and principal place of business at 299A North Comrie Avenue, Johnstown,
New York (“Buyer” or “TWR”)), and KONATEL, INC., a Nevada corporation having its
office and principal place of business at 13601 Preston Rd. STE E816, Dallas, TX
75240 (“Seller”).  Buyer and Seller are each referred to herein as a “Party” and
collectively as the “Parties”.




WHEREAS, Seller is the owner of various assets employed in connection with a
wireless service provider and telecommunications business currently operating a
retail office under the fictitious business name of “Telecon Wireless” at 299A
North Comrie Avenue, Johnstown, New York (the “Premises”); and




WHEREAS, William Sullivan, the principal of TWR shall guarantee all of the
obligations of Buyer hereunder; and




WHEREAS, Seller desires to sell, and Buyer desires to purchase, certain assets
of Seller, as described on Schedule “1” attached hereto and made part hereof for
all purposes (hereafter, the assets described on Schedule “1” are referred to
collectively as the “Acquired Assets”.




NOW, THEREFORE, in consideration of the foregoing recitals, and mutual promises
herein contained, and for other good and valuable consideration, the receipt and
adequacy of which is hereby mutually acknowledged, the Parties hereto agree as
follows:




Section 1.  Definitions.




“Acquired Assets” means (a) all right, title, and interest, free and clear of
all claims, liens and encumbrances, in and to all of the assets of Seller,
identified in Schedule 1, attached hereto and incorporated herein by reference,
subject to the exclusions set forth below; (b) the conveyance of any rights
Seller may have to occupy the Premises; and (c) the trade name “Telecon
Wireless” and any other intellectual property of any kind or description
associated with the fictitious trade name being transferred hereunder; (The term
“Acquired Assets” does not include (a) any patents, trademarks, service marks,
trade names, copyrights, licenses (trade secrets, proprietary information,
Intellectual Property (as is defined below) or any other intangible property
except as specifically set forth herein or in any Schedule hereto); or (b) any
financial books or records.




“Liabilities” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for any Tax, as hereinafter defined.




“Tax” means any federal, state, local, or foreign income, gross receipts, sales,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Code Sec. 59A), customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.




Section 2.  Purchase and Sale.




(a)

Conditional upon the execution of this Agreement by all Parties, Seller hereby
sells, transfers, assigns, and conveys the Acquired Assets to Buyer subject to
the terms and conditions of this








ASSET PURCHASE AGREEMENT

Page 1 of 11




--------------------------------------------------------------------------------

Agreement.  The purchase price shall be $406,289.90 (“Purchase Price”), which
shall be payable as follows:




(i)

Buyer shall pay Seller’s American Express account number 371551894573008 in an
amount of not less than $40,246.85 on or before Closing;

(ii)

Buyer shall pay Seller the sum of $ $266,043.05 in cash on or before Closing
(the “Cash Payment”; and

the then remaining balance of $100,000.00 shall be evidenced by a Promissory
Note (the “Note”) from Buyer to Seller, in a form agreed to by the Parties,
which shall be secured by a first priority purchase money security interest in
and to the Acquired Assets evidenced by that certain Security Agreement and
UCC-1 Financing Statements also in a form agreed to by the Parties.




(b) The Parties hereto acknowledge that Buyer is in the retail wireless
telecommunications business, and Seller is in the wholesale wireless
telecommunications business.  As further security for the repayment of the Note,
until such time as the Note has been satisfied in full, Buyer shall not purchase
any “Telecommunications Services” from any other supplier, vendor, or provider
other than Seller.  , The term “Telecommunications Services” shall mean all
wholesale wireless voice minutes, wireless messaging (“SMS” and “MMS” text
messaging), wireless data or any other wholesale telecommunications services
which Buyer desires to use for resale or internal use or otherwise.  Buyer’s
execution of Seller’s standard Wholesale Telecommunications Agreement is a
condition precedent to the Closing.




Section 3. Closing.




The closing of the sale and purchase of the Acquired Assets (the “Closing”)
shall take place as of before July 31, 2018, unless extended by the parties in a
writing executed by both of them.   It is acknowledged by the Parties that the
execution and delivery of the necessary documents and instruments (including,
but not limited to this Agreement) evidencing this transaction may occur several
days following the “as of” Closing date.




(a)

Buyer’s Deliveries at Closing.  At the Closing, the Buyer shall deliver to the
Seller:




(i)

evidence of payment of American Express payable set forth in Section 2(a)(i)
above;

(ii)

the Cash Payment and the executed Note, Security Agreement and UCC-1 Financing
Statements;

(iii)

seller’s standard Wholesale Telecommunications Agreement executed by Buyer in
accord with the provisions of Section 2(b), above.




(b)

Seller’s Deliveries at Closing.  At the Closing, (i) Seller will deliver to
Buyer the various instruments and documents referred to herein, including, but
not limited to, a Bill of Sale in form and content reasonably acceptable to
Buyer covering the Acquired Assets; (ii) evidence of compliance with the New
York State “Bulk Sales” law, or evidence that this transaction is exempt from
the same; and (iii) such other instruments as Buyer and its counsel may
reasonably request.




(c)

Mutual Cooperation After Closing.  Buyer and Seller acknowledge that this
transaction is being negotiated and closed quickly, and as a result of the speed
with which the transaction is taking place, that there may be documents and
instruments and acts that must be executed and performed, respectively, by each
of them following the execution hereof to appropriately evidence and implement
the transactions and obligations contemplated hereby.  Both parties hereby
mutually covenant and agree that each shall cooperate with the other








ASSET PURCHASE AGREEMENT

Page 2 of 11




--------------------------------------------------------------------------------

and execute all documents and instruments and perform all other acts and things
which necessary and/or expedient in consummating may be and performing the
various transactions and obligations contemplated by this Agreement.




(d)

The Parties agree to allocate the Purchase Price (and all other capitalizable
costs) among the Acquired Assets for all purposes (including financial
accounting and tax purposes) in accord with the Allocation Schedule attached
hereto as Schedule 2 Allocation of Purchase Price attached hereto and made part
hereof for all purposes.  Buyer shall pay all sales tax imposed on the Acquired
Assets by any governmental taxing authority having or exercising jurisdiction
over this Agreement.  The parties agree that they shall cooperate in whatever
manner possible (other than purchase price allocation) to keep the sales tax as
low as possible, including, but not limited to, jointly applying for any
exemption from sales tax otherwise applicable to this transaction.




Section 4.  Representations and Warranties of Buyer.




Buyer represents and warrants to Seller that the statements contained in this
Section 4 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
Section 3).




(a)

Organization of Buyer.  Buyer is a corporation, duly organized, validly
existing, and in good standing under the laws of the State of New York and is
duly authorized to do business within the State of New York.




(b)

Authorization of Transaction.  Buyer has full power and authority (including
full corporate power and authority) to execute and deliver this Agreement and to
perform its obligations hereunder.  This Agreement constitutes the valid and
legally binding obligation of Buyer, enforceable in accord with its terms and
conditions.




(c)

Neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby will (i) violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge,
or other restriction of any government, governmental agency, or court to which
Buyer is subject or any provision of its charter or bylaws or (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any Party the right to accelerate, terminate, modify,
or cancel, or require any notice under any material agreement, contract, lease,
license, instrument, or other arrangement to which Buyer is a party or by which
it is bound or to which any of its assets is subject.  Except as set forth
herein, Buyer does not need to give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order for the Parties to consummate the transaction contemplated by
this Agreement.




(d)  Buyer expressly acknowledges and agrees that the Acquired Assets are being
conveyed to Buyer in AS IS WHERE IS condition, without any warranty whatsoever
from the Seller (other than title and freedom from liens, claims and
encumbrances which Seller expressly warrants), including, but not limited to,
any warranty of merchantability or fitness for particular purpose.




Section 5.  Representations and Warranties of Seller.




(a)

Title to Assets.  Seller has good and marketable title to the Acquired Assets
free and clear of all claims, liens and encumbrances.











ASSET PURCHASE AGREEMENT

Page 3 of 11




--------------------------------------------------------------------------------



(b)

Organization of Seller.  Seller is a corporation, duly organized, validly
existing, and in good standing under the laws of the State of Nevada and is duly
authorized to do business within the State of New York and Nevada.




(c)

Authorization of Transaction.  Seller has full power and authority (including
full corporate power and authority) to execute and deliver this Agreement and to
perform its obligations hereunder.  This Agreement constitutes the valid and
legally binding obligation of Seller, enforceable in accord with its terms and
conditions.




(d)

Neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby will (i) violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge,
or other restriction of any government, governmental agency, or court to which
Seller is subject or any provision of its charter or bylaws or (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any Party the right to accelerate, terminate, modify,
or cancel, or require any notice under any material agreement, contract, lease,
license, instrument, or other arrangement to which Seller is a party or by which
it is bound or to which any of its assets is subject.  Except as set forth
herein, Seller does not need to give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order for the Parties to consummate the transaction contemplated by
this Agreement.




Section 6. Conditions to Obligation of Seller.




The obligation of Seller to consummate the transaction to be performed by it in
connection with the Closing is subject to satisfaction of the following
conditions:




(i)

the representations and warranties set forth in Section 3, above, shall be true
and correct in all material respects at and as of the Closing Date;




(ii)

Buyer shall have performed and complied with all of its covenants hereunder in
all material respects through the Closing; and




(iii)

no action, suit, or proceeding shall be pending or threatened before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction against either Party wherein an unfavorable injunction,
judgment, order, decree, ruling or charge would (A) prevent consummation of any
of the transactions contemplated by this Agreement or (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect).




Section 7. Guaranty.




As further consideration for this Agreement, William Sullivan unconditionally
and irrevocably guarantees to Seller and to Seller’s successors and assigns, the
full and prompt payment of all sums owed to Seller under the Note, and any
renewals, modifications, extensions or replacements of the Note, and the full,
prompt and complete performance of all obligations of Buyer as set forth in the
Note, Security Agreement and this Agreement.




Section 8. Post-Closing Adjustments.




It is contemplated by the Parties that the Closing of this transaction shall be
as of July 31, 2018.  The parties hereto acknowledge that all liabilities of any
kind or nature arising out of the operation of the business known as Telecon
Wireless occurring prior to 12:00 pm July 31, 2018 (the “Cut Off Date” shall be
the sole responsibility of the Seller, unless such liability arose primarily
from either the grossly negligent actions of  








ASSET PURCHASE AGREEMENT

Page 4 of 11




--------------------------------------------------------------------------------

William Sullivan, Buyer’s principal during his employment with KonaTel or
actions of William Sullivan that were outside the scope of his employment with
KonaTel.  All liabilities of any kind or nature arising out of the operation of
the business known as Telecon Wireless after the Cut Off Date shall be the sole
responsibility of the Buyer.   The Parties shall mutually indemnify each other
and hold each other harmless from and against any and all claims, costs, losses
and or judgments, including any costs associated with the defense of such claims
arising out of the respective periods of time for which they each have sole
responsibility.




In addition, and not by way of exclusion, the Parties acknowledge that the
Seller owes a certain payable to Sprint in the approximate amount of $144,000.00
that arose out of the operation of Telecon Wireless prior to the Cut Off Date.
 Seller shall indemnify Buyer from any and all loss, cost, damage or claim
arising out of any attempt by Sprint to collect such payable, including
reasonable counsel fees and expenses at both trial and appellate levels.




Further, the Parties acknowledge and agree that there currently is a month to
month occupancy agreement for the Premises that may be governed by a holdover
provision in a currently expired lease of the Premises.  The Parties further
acknowledge that all rent due the landlord of the Premises is either current as
of July 31, 2018 or will be made so as of that date within ten (10) days of July
31, 2018.  From and after July 31, 2018, TWR will be solely responsible for all
costs associated w3ith the occupancy of the Premises that accrue  after that
date, and  shall indemnify Seller from any and all loss, cost, damage or claim
arising out of any attempt by the landlord of the Premises to collect any such
costs for the occupancy of the Premises by Telecon Wireless after the Cut Off
Date, including reasonable counsel fees and expenses at both trial and appellate
levels.




The parties agree that there may be some lag involved in switching over deposit
directions for revenue, direct-pay options for customers, certain ACH
arrangements with customers, and commissions and expenses due Telecon employees,
earned by them prior to Closing and that these matters shall be adjusted between
them as soon as conveniently possible following the expiration of any such time
lag.




Seller further agrees that all commissions and expenses due to KonaTel employees
working at Telecon Wireless at the Premises earned by them prior to Closing
shall be paid in accord with the prior practices of Seller in paying such
compensation and shall in all respects be fully paid to all recipients within
ninety (90) days of July 31, 2018.




Section 9.  Miscellaneous.




(a)

No Third-Party Beneficiaries.  This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.




(b)

Entire Agreement.  This Agreement (including the documents referred to herein)
constitutes the entire agreement between the Parties and supersedes any prior
understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.




(c)

Succession and Assignment.  This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns.  No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party.




(d)

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.











ASSET PURCHASE AGREEMENT

Page 5 of 11




--------------------------------------------------------------------------------



(e)

Headings.  The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.




(f)

Notices.  All notices, requests, demands, claims, and other communications
hereunder will be in writing.  Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if it is sent by registered
or certified mail, return receipt requested, postage prepaid, and addressed to
the intended recipient as set forth below:




If to Seller:

Copy to:

KonaTel, Inc.

Leonard Burningham, Esq.

1301 Preston Road STE E816

Burningham Law Offices

Dallas, TX 75240

2150 South 1300 East, STE 500

Salt Lake City, UT 84106




If to Buyer:

Copy to:

Telecon Wireless Resources, Inc.

Michael D. Assaf, Esq.

299A North Comrie Ave.

Assaf & Siegel, PLLC

Johnstown, New York 12095

16 Corporate Woods Blvd.

Attn:  William Sullivan, President/CEO

Albany, NY  12211




Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, ordinary mail, or electronic mail), but no such notice, request,
demand, claim or other communication shall be deemed to have been duly given
unless and until it actually is received by the intended recipient.  Any Party
may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other Party notice in
the manner herein set forth.




(g)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the domestic laws of the State of New York.  The Parties agree that all
disputes in any way relating to, arising under, connected with, or incident to
this Agreement, shall be litigated, if at all, exclusively in a state court of
general jurisdiction or any Federal court situated in the state of incorporation
of the defending party, unless conflict of laws provisions of that State do not
permit such a venue choice due to lack of connection of the dispute to that
State, in which case jurisdiction and venue shall be Fulton County, New York and
the Federal Northern District of New York.




(h)

Amendments and Waivers.  No amendment of any provision of this Agreement shall
be valid unless the same be in writing and signed by Buyer and Seller.  No
waiver by any Party of any default, misrepresentations, or breach of warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior to subsequent default, misrepresentation, breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.




(i)

Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.




(j)

Expenses.  Each of the Parties will bear his, her or its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.











ASSET PURCHASE AGREEMENT

Page 6 of 11




--------------------------------------------------------------------------------



(k)

Construction.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this Agreement.
 Any reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.  The word “including” shall mean including
without limitation.




(l)

Incorporation of Schedules.  The Schedules identified in this Agreement are
incorporated herein by reference and made a part hereof.




(m)

Expenses Related to Disputes.  In the event that any dispute between the parties
to this Agreement should result in litigation, the prevailing party in such
dispute, whether by settlement or decision in litigation, shall be entitled to
recover from the other party all fees, costs, and expenses of enforcing any
right of such prevailing party under or with respect to this Agreement,
including, without limitation, such reasonable fees and expenses of attorneys
and accountants, at both the trial and appellate levels.

 

(n)

Survival.  The representations and warranties of Seller and Buyer contained in
this Agreement and the indemnification provisions in Section 7 hereof shall
survive the Closing and the transfer to Buyer of the Acquired Assets and
delivery of any documents of conveyance and shall continue to exist until such
time as there is no longer an obligation existing between Buyer and Seller.




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.




BUYER: Telecon Wireless Resources, Inc.




 

SELLER: KonaTel, Inc.

By: /s/William Sullivan, President/CEO

Date: August 9, 2018

 

By: /s/ Charles Schneider, Jr. CEO

Date: August 9, 2018







/s/ William Sullivan    Date: August 9, 2018

William Sullivan, individually, as guarantor pursuant to Section 6 above








ASSET PURCHASE AGREEMENT

Page 7 of 11




--------------------------------------------------------------------------------

Schedule 1

Acquired Assets




Computer Workstations




QTY

Description

5

NUC computers with Windows 10 Pro Licenses (NUC6i5SYK)

5

APC Battery backups (BE550G)

1

Dell Laptop (Latitude E7470)

1

Dell laptop docking station




Computer Network Equipment




QTY

Description

1

Cisco router (ASA 5506X)

1

Wireless access point - Ubiquiti (Wi-Fi - UBI-UAP-AC-PRO-E-US)

1

Network switch – Ubiquiti PoE (UBI-US-24-250W)

1

Backup Internet – Pepwave MAX BR1 LTE (Verizon IOT)




Desk Phones




QTY

Description

7

Polycom VVX410 handsets

21

DIDs (518.306.3400-3419, plus 518-762-3456)







Email Account




QTY

Description

12

Office 365 accounts - 7 Premium, 5 Essential (Includes the St Dominic’s Home
email)







Domain




QTY

Description

1

GoDaddy Domain – teleconwireless.com

1

Managed website – teleconwireless.com on our Rackspace server




Miscellaneous Office Equipment




QTY

Description

5

 Desks

9

Filing Cabinets

1

Stool

12

Chairs

1

Table

2

Registers

1

Battery Tester

1

Car Charger Tester

1

Refrigerator

1

Microwave




Inventory




QTY

Carrier

Description

5

N/A

SD Readers

107

N/A

Chargers

15

N/A

Blue Tooth

99

N/A

Cases

64

N/A

Otter Boxes

27

N/A

Life Proof Cases

34

N/A

Universal Pouches

83

N/A

Screen Savers

10

N/A

Charging pad

2

N/A

Stick Pad

1

N/A

Shutter Ball

4

N/A

Blue Tooth Speakers

18

N/A

Tablet Cases

10

N/A

Pop Sockets

2

N/A

Grip Holder

9

N/A

Ring Hook

3

N/A

Vent Mount

3

AT&T

A Unite Pro Wi-Fi Hotspot

1

AT&T

A LG C395 Xpression

1

AT&T

A Samsung Evergreen

1

AT&T

A Samsung Note 5

2

AT&T

A Samsung S5

1

AT&T

A iPhone 5s

1

AT&T

A iPhone 5c  16gb

1

AT&T

A iPhone 6+ 16gb  

1

Boost

Boost Go Flip

3

Boost

Boost Stylo 3

6

Boost

Boost ZTE Prestige 2

3

Boost

Boost Moto E4

4

Boost

Boost LG Dynasty

4

Boost

Boost Xcharge

1

Boost

Boost Galaxy J3 Emerge

1

Boost

Boost Galaxy J7 Perx

3

Boost

Boost ZTE Blade Force

3

Boost

Boost Alcatel 1 Touch

7

Boost

Boost Temp X

2

Sprint

S Dura XTP

1

Sprint

S Xcharge

1

Sprint

S HTC U11

1

Sprint

S Phone Connect 3

3

Sprint

Tab Pizi 7

2

Sprint

Hotspot

1

VZW

V iPhone 6+  16gb

1

VZW

V iPhone 7 32gb

1

VZW

V iPhone 8 256gb

2

VZW

V Samsung S6

1

VZW

V Samsung S4 mini

1

VZW

V Galaxy J3

1

VZW

V Galaxy J7

1

VZW

V Moto E

1

VZW

V Moto

2

VZW

V Ellipis 7 Tablet




Accounts Receivable

Total Telecon Accounts Receivable $46,289.90 as of July 31, 2018, and detail
below.




Customer List














ASSET PURCHASE AGREEMENT

Page 10 of 11




--------------------------------------------------------------------------------

Schedule 2

Allocation of Purchase Price




Intangible Personal Property

$345,000.00

Customer Base

Domain Name & Email Accounts




Office Equipment

$5,000.00

Computer Workstations

Computer Network Equipment

Desk Phones

Miscellaneous Office Equipment




Accounts Receivable

$46,289.90




Inventory

$10,000.00




Total Purchase Price

$406,289.90














ASSET PURCHASE AGREEMENT

Page 11 of 11


